 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   RYAN B. ZIMMER, ESQ.
     Nevada Bar No. 14784
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Zimmer@LitchfieldCavo.com
 7   Attorneys for Plaintiff
 8                                   UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA – NORTHERN DIVISION
10    TESORO REFINING & MARKETING                           CASE NO.: 3:19-cv-00449- LRH-WGC
      COMPANY LLC, a Delaware limited liability
11    company,
12                             Plaintiff,                   STIPULATION TO EXTEND TIME TO
      v.                                                    RESPOND TO COMPLAINT; ORDER
13
      ALANDDON LLC, a Nevada limited liability
14    company; DONALD A. LEHR, individually;
      VALARIE M. LEHR, individually; ALLAN G.
15    FIEGEHEN, individually; and KRISTINE A.
      FIEGEHEN, individually;
16
                               Defendants.
17

18          Plaintiff, TESORO REFINING & MARKETING COMPANY LLC (“Plaintiff”) by and
19   through its attorneys of record, Litchfield Cavo LLP, and Defendants, ALANDDON LLC, DONALD
20   A. LEHR, VALARIE M. LEHR and ALLAN G. FIEGEHEN (collectively referred to as
21   “Defendants”) by and through their attorneys of record, the law firm of Allison MacKenzie, stipulate
22   and agree as follows:
23          1.      Plaintiff filed its action on August 2, 2019.
24          2.      Alanddon LLC, Donald A. Lehr and Valarie M. Lehr were personally served on
25   August 12, 2019.
26          3.      The responsive pleading of Alanddon LLC, Donald A. Lehr and Valarie M. Lehr is
27   currently due September 3, 2019.
28          4.      Attorney Ryan Russell of Allison MacKenzie law firm accepted service on behalf of
                                                        1
 1   Allan G. Fiegehen on August 29, 2019.

 2          5.     The responsive pleading of Allan G. Fiegehen is currently due on September 19, 2019.

 3          6.     Good cause exists to extend the deadline for Defendants to respond to Plaintiff’s

 4   complaint because Mr. Russell was recently retained and will be providing a response for all

 5   Defendants herein.

 6          7.     Defendants shall have an extension of 21 days from August 29, 2019, to answer, move,

 7   or otherwise respond to Plaintiff’s complaint to and including September 19, 2019.

 8
      Dated: September 3, 2019                         ALLISON MACKENZIE
 9
                                                       By:     /s/ Ryan Russell
10                                                           RYAN RUSSELL, ESQ.
                                                             Nevada Bar No. 8646
11                                                           402 North Division Street
                                                             Carson City, Nevada 89703
12                                                           Tel: 775-687-0202
                                                             rrussell@allisonmackenzie.com
13                                                           Attorneys for Defendants,
14    Dated: September 3, 2019                         LITCHFIELD CAVO LLP
15
                                                       By:     /s/ Ryan B. Zimmer
16                                                           GRIFFITH H. HAYES, ESQ.
                                                             Nevada Bar No. 7374
17                                                           RYAN B. ZIMMER, ESQ.
                                                             Nevada Bar No. 14784
18                                                           3993 Howard Hughes Parkway, Suite 100
                                                             Las Vegas, Nevada 89169
19                                                           Telephone: (702) 949-3100
                                                             Facsimile: (702) 916-1776
20                                                           Hayes@LitchfieldCavo.com
                                                             Zimmer@LitchfieldCavo.com
21                                                           Attorneys for Plaintiff
22                                                ORDER

23          Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendants should answer or

24   otherwise respond to Plaintiff’s complaint on or before Thursday, September 19, 2019.

25
     Dated: September 4, 2019
26

27
                                          UNITED STATES MAGISTRATE JUDGE
28
                                                      2
